Citation Nr: 0519898	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a gunshot wound (GSW) to the middle third of the fourth 
metatarsal of the left foot, currently rated 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 1998, the veteran filed a claim for an increased 
disability rating for residuals of a gunshot wound to the 
left foot, which had been rated 10 percent disabling 
effective April 1946.  In an August 1998 rating decision, the 
RO denied entitlement to an increased disability rating, and 
continued the 10 percent disability rating assigned.  The 
veteran filed and perfected an appeal as to the disability 
rating assigned.  In August 2003, this matter was Remanded by 
the Board for further development, to include affording the 
veteran another VA examination.  Subsequently, in a February 
2005 rating decision, the RO increased the disability rating 
assigned to 20 percent effective March 1998.  The matter 
remained in appellate status, as the maximum schedular rating 
had not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

A review of the record shows that the RO has complied with 
all remand instructions contained in the August 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran testified at a videoconference hearing before the 
Board in October 2001.  In May 2005, the veteran was informed 
that the Veterans Law Judge who conducted the October 2001 
hearing is no longer employed by the Board, and was advised 
that he could elect to have another hearing.  In June 2005, 
the veteran declined to have another hearing, and requested 
that the Board proceed with the evidence in the record.




FINDINGS OF FACT

The veteran's residuals of a gunshot wound to the middle 
third of the fourth metatarsal of the left foot and damage to 
muscle group X include subjective complaints of pain, minimal 
objective findings of degenerative changes, and diminished 
sensation of the 4th and 5th digits, without evidence of 
disuse or significant functional impairment. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for residuals of a gunshot wound to the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.55, 4.56, 4.73, 
Diagnostic Codes 5284, 5310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to an increased disability rating prior to 
enactment of the VCAA.  The veteran's appeal stems from an 
August 1998 rating decision.  This matter was Remanded in May 
1999 and May 2001 to afford the veteran a travel Board 
hearing.  In May 2001, a VCAA letter was issued to the 
veteran.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
also Remanded in January 2002 and April 2004 for further 
development consistent with the VCAA.  Thereafter, the RO 
issued another VCAA letter to the veteran in April 2004.  The 
contents of the VCAA notices issued to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, including a videoconference hearing in October 
2001, and to respond to VA notices.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077, slip op. at 27 
(April 14, 2005).  Therefore, to decide the appeal would not 
be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are 
treatment records from the VA Medical Center (VAMC) in 
Houston.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

Service medical records dated from September to November 1944 
show that the veteran received a perforating gunshot wound 
(rifle) to the left foot that entered over the dorsal aspect 
over the mid-shaft of the 4th metatarsal and exited out the 
sole, directly opposite.  There was also a compound, 
comminuted fracture of the middle third of the 4th metatarsal 
of the left foot, secondary to the GSW.  An X-ray showed that 
there was some dorsal displacement of the distal fragment, 
without evidence of callus.  The veteran received a Purple 
Heart for this injury in which he was wounded in action.  

The veteran was afforded a VA examination in December 1946, 
during which he complained of pain in the foot at night.  The 
left foot showed an old scar of the penetrating bullet wound 
on the dorsum and plantar aspect of the 4th metatarsal.  No 
pain or deformity was present.  X-ray of the left foot 
demonstrated an old healed fracture of the shaft of the left 
4th metatarsal; there was a small rarefied area between the 
healed fragments that probably represented bridging over.  No 
osteomyelitis was in evidence.  The diagnosis was GSW, left 
foot.    

Outpatient treatment records dated December 1995 through 
January 2002 from the VAMC Houston reflect intermittent 
complaints of left foot pain and swelling.

In January 1999, the veteran underwent a VA examination.  At 
the examination, he reported minimal symptoms post-service, 
however, noted increased symptoms over the previous 10 years.  
He denied any further surgery, or corrective braces or 
special shoes.  He reported wearing shoes provided by VA.  He 
reported pain in both feet intermittently, although his left 
foot remained more symptomatic than the right.  He reported 
taking occasional medication for his joint pain.  On physical 
examination of the left foot, an entry wound over the dorsum 
of his foot was observed.  His toes were well-aligned.  There 
was stocking-type diminished sensation in both feet.  There 
was no significant swelling in the left foot.  An x-ray 
examination revealed a fracture of the neck of the fourth 
metatarsal which was healed in an adequate position.  There 
was no evidence of chronic infection, and no degenerative 
changes noted at the corresponding metatarsophalangeal joint.  
The examiner's impression was status post gunshot wound to 
the left foot with moderate residual symptoms.

At the October 2001 hearing, the veteran testified as to 
manifestations related to his left foot and in support of a 
claim of service connection for a left knee disorder.  The 
veteran reported that experiencing pain and swelling in the 
left foot.  He reported sometimes not being able to put too 
much weight on it.  He also reported not being able to walk 
too far or stand too long because of his foot and knee 
disorders.

In May 2002, the veteran was afforded another VA examination 
by Dr. D.V.  He indicated that the claims folder and service 
medical records were unavailable for review.  The veteran 
reported that after he recovered from his wound to his foot, 
he had diminished sensation through the fourth and fifth 
toes.  The veteran complained of swelling to the foot, as 
well as pain with ambulation.  He also reported arthritis in 
the knees and ankles.  The examiner noted that the veteran's 
past history included hypertension, diabetes, chronic renal 
insufficiency, and gout.  On physical examination, the 
examiner noted that the veteran was in a wheelchair and had a 
cane.  His left shoe was removed.  He had a 2-centimeter 
transverse laceration over the dorsolateral aspect of the 
forefoot just proximal to the metatarsal necks.  He reported 
diminished sensation to the fourth and fifth toes.  There was 
no visible plantar exit wound.  The flexor and extensor 
tendons were intact.  There was no evidence of abnormal 
callus formation.  There was no evidence of skin atrophy.  
There was no gross deformity noted, and no abnormal rotation 
of the digits.  The veteran did not complain of pain with 
movement.  An x-ray evaluation showed a fracture through the 
fourth metatarsal in the region of the mid shaft.  There was 
mild angulation.  Minimal objective findings of degenerative 
changes were noted.  The examiner's impression was a history 
of a gunshot wound with left fourth metatarsal fracture.  The 
examiner opined that the veteran's disability could cause 
weakened movement or excess fatigability.  He had no 
incoordination.  He complained of no pain on movement.  He 
complained of swelling.  There was no significant deformity 
or atrophy.  The examiner opined that the effect of the 
gunshot injury on his ability to perform average employment 
in a civil occupation was minimal.  With respect to the 
subjective complaints of pain, the veteran did not complain 
of pain to palpation or movement.  There were no other 
objective manifestations that would demonstrate disuse or 
significant functional impairment due to fracture itself.

In May 2004, the veteran underwent another VA examination 
with the same VA physician, Dr. D.V.  The examiner indicated 
that he reviewed the veteran's claims folder.  The examiner 
noted that the veteran continued to use a scooter, and 
utilized no medications specifically for his foot.  He 
complained of intermittent swelling in the left foot, and 
discomfort with prolonged standing or walking.  He reported 
diminished sensation to the fourth and fifth digits.  The 
veteran did not describe any effects of his condition on his 
usual occupation or daily activities.  He described no 
additional limitations following repetitive use or during 
flare-ups.  On physical examination, the examiner noted that 
the physical examination was unchanged.  He had a 2-
centimeter transverse laceration over the dorsolateral aspect 
of the forefoot just proximal to the metatarsal necks.  He 
had diminished sensation through the fourth and fifth digits.  
Flexor and extensor tendons were intact.  There was no 
abnormal callus formation or other evidence of altered weight 
bearing.  There was no evidence of skin atrophy.  No abnormal 
rotation of the digits was noted.  An x-ray evaluation showed 
a fracture through the fourth metatarsal in the region of the 
mid shaft with mild angulatory deformity.  There were no 
other significant abnormalities noted, with mild degenerative 
changes noted at the metatarsophalangeal articulation.  The 
examiner's impression was gunshot wound left foot with fourth 
metatarsal fracture, and digital nerve injury to the left 
fourth and fifth toes.  The examiner opined that the injury 
to the foot included the fourth metatarsal, as well as the 
digital nerves to the fourth and fifth digits.  The examiner 
stated that obviously a gunshot wound passing through the 
foot (as documented previously, this was a through-and-
through gunshot wound), there would be injuries to the 
interosseous muscle group X as well.  The examiner opined 
that the reduced sensation of the digits was as a result of 
the gunshot wound.

II.  Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his residuals of a gunshot wound to the left foot 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court 
has emphasized that a claimant may not be compensated twice 
for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider additional functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement).

The RO has evaluated the veteran's residuals of a gunshot 
wound to the middle third of the fourth metatarsal of the 
left foot, and damage to muscle group X, at the 20 percent 
rate under 38 C.F.R. § 4.73, Diagnostic Code 5310.  Muscle 
Group X governs movements of the forefoot and toes and 
propulsion thrust in walking.  The muscles of Muscle Group X 
are divided into two groups, the plantar and the dorsal 
muscles.  The muscles of the dorsal aspect of the foot 
consist of (1) the extensor hallucis brevis and (2) the 
extensor digitorium brevis.  Other important dorsal 
structures are the cruciate, crural, deltoid, and other 
ligaments, as well as the tendons of long extensors of the 
toes and peronei muscles.  Severe muscle disability warrants 
a 20 percent rating.  Id.  

The muscles of the plantar aspect of the foot consist of (1) 
Flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi; (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei.  
Other important plantar structures: Plantar aponeurosis, long 
plantar and calcaneonavicular ligament, tendons of posterior 
tibial, peroneus longus and long flexors of great and little 
toes.  A 20 percent rating is assigned for moderately severe 
disability; a 30 percent rating is assigned for severe 
disability.  Id.  A minimum rating for through-and-through 
wounds of the foot is 10 percent.  Id.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  Pursuant 
to 38 C.F.R. § 4.56, muscle disabilities are evaluated as 
follows:  (a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.

A moderately severe disability of the muscles typically 
results from a through and through or deep penetrating wound 
by high velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring.  There should be a record of 
consistent complaints of one or more of the cardinal signs or 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings may include entrance and (if present) exit scars 
indicating the track of a missile through one or more muscle 
groups; and indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side.  38 C.F.R. § 4.56(d)(3). 

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

Under Diagnostic Code 5284, a 10 percent rating contemplates 
moderate impairment, a 20 percent contemplates moderately 
severe impairment, and a 30 percent rating contemplates 
severe impairment.  With actual loss of the use of the foot, 
a 40 percent rating is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case, the Board finds no basis for concluding that 
the veteran's residuals of a gunshot wound to the middle 
third of the fourth metatarsal of the left foot is more than 
20 percent disabling under Code 5310.  VA examinations 
reflect subjective complaints of intermittent swelling, and 
pain and discomfort with ambulation.  Objective examination 
reflected diminished sensation through the fourth and fifth 
digits, however, there was no abnormal callus formation, no 
skin atrophy, and no abnormal rotation of the digits.  There 
were no objective findings of ragged, depressed, or adherent 
scars indicating wide damage to muscle groups in the muscle 
track.  There were no complaints of pain to palpation or 
movement.  Palpation did not show loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area.  
Although the veteran complained of intermittent swelling, 
there was no evidence of muscle swelling or hardening 
abnormally in contraction.  An x-ray examination showed a 
fracture through the fourth metatarsal in the region of the 
mid shaft with mild angulatory deformity, however, there was 
no evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma.  All of the aforementioned 
objective findings support no more than the current 
evaluation in effect.

Additionally, at the time of the January 1999 examination, 
the examiner opined that the GSW residuals were no more than 
moderate.  Subsequent VA examination did not disclose 
significant functional impairment.  Consequently, based on a 
review of the evidence of record, the Board concludes that 
the criteria for a higher rating under Diagnostic Code 5310 
have not been met.  

In considering the VA examiner's objective findings of 
digital nerve injury to the left fourth and fifth toes, the 
regulations provide that a muscle injury will not be combined 
with a peripheral nerve paralysis rating of the same body 
part unless the injuries affect entirely different functions, 
which is not present in this case.  See 4.55(a).  

The Board has also contemplated a higher rating under 
alternative diagnostic codes, but finds that a disability 
rating in excess of 20 percent is not warranted.  
Specifically, there is no objective evidence that the 
veteran's disability manifests a more than a moderate 
disability as contemplated by Diagnostic Code 5284.  
Additionally, an x-ray examination reflects mild degenerative 
changes noted at the metatarsophalangeal articulation, under 
Diagnostic Code 5003, degenerative arthritis.  The Board has 
specifically considered the guidance of DeLuca; however, the 
analysis in DeLuca does not assist the veteran.  While 
considering the objective findings that the veteran's 
disability could cause weakened movement or excess 
fatigability, and the veteran's subjective complaints of pain 
and swelling, the Board finds that this is adequately 
compensated with the current rating.  The examiner in 2002 
concluded that despite any weakened movement or excess 
fatigability, the effect on his ability to perform average 
employment in a civil occupation due to this disability was 
minimal.  In this case, since Diagnostic Codes 5310, 5284, 
and 5003 all contemplate the same manifestations such as 
limitation of motion, separate ratings would not be 
warranted.  38 C.F.R. § 4.14; VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998) (published at 63 Fed. Reg. 56,703 (1998).  
That is, the assignment of a separate rating based on 
limitation of motion would in this case amount to pyramiding, 
which is not allowable pursuant to 38 C.F.R. § 4.14.

As a result of the GSW, the findings on examination revealed 
the 2-centimeter laceration scar.  Significantly, there were 
no findings indicative of any disability or symptomatology 
pertinent to the scar.  The governing regulation, 38 C.F.R. § 
4.56, clearly reflects that depressed, ragged, or adherent 
scars are specifically contemplated within the criteria for a 
severe muscle injury.  Thus, this finding is contemplated 
within the regular schedular standards, and does not warrant 
a separate evaluation.  38 C.F.R. § 4.118 (2004).  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's residuals of a gunshot wound to the middle third of 
the fourth metatarsal of the left foot has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  Initially, 
the Board notes that outpatient treatment records reflect 
that the veteran is retired.  Notwithstanding this, as noted, 
the VA examiner opined in May 2002 that the disability had a 
minimal affect on obtaining average employment.  
Additionally, the evidence of record does not contain any 
record of post-service hospitalization, only treatment on an 
outpatient basis.  Accordingly, the Board finds that the 
impairment resulting from the veteran's left foot disability 
is appropriately compensated by the currently assigned 
schedular rating and 38 C.F.R. § 3.321 is inapplicable.

The Board concludes that the criteria for an increased 
evaluation for residuals of a gunshot wound to the middle 
third of the fourth metatarsal of the left foot have not been 
met.  The Board considered the applicability of the benefit-
of-the-doubt doctrine, however, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.


ORDER

The appeal is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


